Title: From George Washington to Ephraim Blaine, 12 August 1780
From: Washington, George
To: Blaine, Ephraim


					
						Sir
						Head Quarters Orange Town 12th Augt 1780.
					
					In answer to that part of your letter of the 19th July, in which you desire to be informed of the most proper places to establish Magazines of Salt provision, I am of opinion that you should make Albany upon the North River—Easton upon the Delaware—and Pitts Town or that neighbourhood the principal places of deposit. You need not confine yourself to Albany alone, as any convenient places upon the North River above the Highlands are equally safe. I do not imagine that there will be any salt meat to spare to the southward but should there be more than is wanted for the supply of the southern Army, you should have it brought to the Head of Chesapeak Bay before the Winter sets in and from thence across to Philada in the first instance—The salt Meat put up to the Eastward should also be brought forward to the North River before the Weather renders the Roads impassable. should the States comply with the requisitions of Flour made upon them, the places already assigned for the reception of that Article are suitable for the probable winter Cantonments of the Army. I am &.
				